Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Among claims 11-20, the limitations of “said guide head comprises a metal basic structure”, with the term “basic” is a relative term that  renders the claim indefinite. The term “basic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; moreover, the term “basic structure” is unclear not only because of the relative term “basis” but the term “structure” is too vague to provide any metes and bounds for any structural shape/size/feature(s) of the so-called “structure”; thus, the recitation “metal basic structure” is indefinite.
For compact prosecution, in light of the spec, it is understood as “said guide head comprises a metal 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 15-16 and 18, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Halfmann et al (DE 102015219685, ‘Halfmann’).
RE claim 11, Halfmann discloses a guide device for the winding of electrically conductive wires around a plurality of poles of an electric machine rotor that are distributed around a shaft that extends axially through the rotor, said device comprising: a guide head that is configured to be mounted on the shaft [14], wherein said guide head comprises a metal structure [20, 52] provided with a plurality of legs extending radially from an interior part of said metal structure that is provided with a central orifice (see figs. 3-4). 

    PNG
    media_image1.png
    394
    1024
    media_image1.png
    Greyscale

The metal structure, with the internal cylindrical surface of said central orifice thereof, is pressed-fitted onto the shaft in such a way that the metal structure’s the internal cylindrical surface of said central orifice is in direct contact with the shaft of the rotor.

    PNG
    media_image2.png
    114
    863
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    109
    981
    media_image3.png
    Greyscale

Because the metal structure is precedingly being pressed-fitted onto the shaft before the plastic material being molded thereon to form the plastic structure, and specially the metal structure is pressed-fitted in such a way that its central orifice’s internal cylindrical surface directly rests/contacts the shaft of the rotor; therefore, the internal cylindrical surface is not covered by the plastics structure.
RE claim 16, Halfmann discloses the rotor of a synchronous electric machine [10] of the wound rotor type, comprising: a rotor shaft [14] configured to be mounted so as to rotate about its axis, a set of laminations [16] mounted coaxially on the rotor shaft, said set of laminations having a plurality of radially protruding poles and at least one axial opening, a winding [30] of electrically conductive wires being configured to be wound around each pole, and two of the guide device [20] (as claimed in claim 11) that are mounted on the shaft on either side of said set of laminations.
RE claim 18, Halfmann discloses a method for assembling the rotor (as claimed in claim 16) said method comprising: fitting each of said guide heads on the rotor shaft on either side of said set of laminations by way of an interference fit, at the same time as said set of laminations is fitted on said rotor shaft by way of an interference fit; and winding electrically conductive wires around each pole by way of said guide heads.
Halfmann substantially discloses that the guide device, along with the rotor core, being covered thereon by an insulating mask that is an injected molded plastic structure, instead of an overmolded plastics structure, as claimed.
Nonetheless, those skilled in the art would understand that the Halfmann important teaching concept is providing insulation for the metal structure, i.e. the metal structure is insulated by a molded plastic structure.  How the molded plastic structure being formed, i.e. injected-molding or over-molding onto the metal structure is a matter of obvious engineering choices of manufacture methods.  Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art guide device by configuring the prior art plastic structure as a plastic structure molded on the metal structure because the final-product is the same, i.e. a metal structure being covered thereon by a molded plastic structure, while over-molding or injected-molding would be a matter of obvious engineering manufacture choices that are well-known in the art. 
	RE claim 15, Halfmann discloses that the guide device’s metal structure is made of metal sheet or one-piece of sintered magnetic material (i.e. magnetic conductive metal material).  

    PNG
    media_image4.png
    138
    872
    media_image4.png
    Greyscale
 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art guide device by selecting a material such as aluminum or steel alloy as the suitable material for the metal structure because it has been held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see In re Leshin, 125 USPQ 416).
Allowable Subject Matter
Claims 12-14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834